        Case 1:14-md-02543-JMF Document 8476 Filed 04/09/21 Page 1 of 2




April 5, 2021
Via ECF
The Honorable Jesse M. Furman
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

                Re:    In re GM LLC Ignition Switch Litigation 14-MD-2543
                       Norma Robinson, As Administrator of the Estate of Cleon Davis v.
                       General Motors, LLC, Case No. 20-cv-3732

Dear Judge Furman:

        I formerly represented Norma Robinson, plaintiff in the above captioned case. I have been
served subpoenas by Defendant GM for my deposition and for documents that concern my
previous representation of Ms. Robinson. I hereby request entry of a protective order prohibiting
Defendant from seeking production of the documents identified in its subpoena duces tecum. I
have contemporaneously filed a motion to quash both subpoenas and/or for a protective order
preventing my deposition in its entirety in the Western District of Missouri as the place for
compliance under each subpoena. As the Court where the action is pending, this Court has
jurisdiction over a Motion to for Protective Order from the subpoena duces tecum. See Fed. R.
Civ. Pro. 26(c)(1).
        Upon information and belief, Defendant GM (1) has filed a Motion for Summary Judgment
against Plaintiff Robinson, and (2) has not yet deposed Plaintiff either generally as to her claim or
more limitedly as to the issues raised in Defendant’s Motion for Summary Judgment. Instead,
Defendant issued subpoenas to me – Plaintiff’s former legal counsel – in an attempt to obtain
information Defendant has not yet asked Plaintiff directly.
         Defendant’s attempted discovery of Plaintiff’s former legal counsel raises substantial
ethical issues and will necessarily invoke questions of privilege, confidentiality, and work product.
It is for this reason that the Court may limit discovery that “is obtainable from some other source
that is more convenient, less burdensome, or less expensive.” Here, “some other source” is the
Plaintiff in the case.
       Defendant has failed to show (1) why the information sought cannot be discovered directly
from the Plaintiff who filed the claim; (2) why Defendant has not yet deposed Plaintiff in this case;
or (3) why it is more convenient, less burdensome, or less expensive to attempt to discover the
information from Plaintiff’s former legal counsel rather than Plaintiff. This Court should grant this
motion and enter a Protective Order prohibiting Defendant from inquiring of me, as Plaintiff’s
former legal counsel, as to the matters identified in the subpoena duces tecum.
               Case 1:14-md-02543-JMF Document 8476 Filed 04/09/21 Page 2 of 2




               Accordingly, under Local Rule 37.2, I request an informal conference with the Court
       regarding this dispute. Pursuant to this Court’s Individual Rules and Practices in Civil Cases, I
       hereby certify that I have in good faith conferred or attempted to confer with counsel for Defendant
       and counsel for Plaintiff in an effort to resolve the dispute without court action, but I was unable
       to resolve this dispute.
              WHEREFORE, I request an informal conference with the Court regarding the subpoena
       duces tecum served upon me by Defendant General Motors, LLC.


                                                            Respectfully Submitted,

                                                            /s/ Brett A. Emison
                                                            Brett A. Emison
                                                            Langdon & Emison, LLC
                                                            911 Main Street, P.O. Box 220
                                                            Lexington, MO 64067
                                                            Telephone No.: (660) 259-6157
                                                            Facsimile No.: (660) 259-4571
                                                            brett@lelaw.com


The Court will hold a telephone conference – with counsel for New GM, L&E, and Chaffin Luhana LLP
– on April 14, 2021, at 2:15 p.m., to address how to proceed. Counsel should confer in advance of the
conference on next steps and should make reasonable efforts to arrange for transfer of L&E’s motions
from the Western District of Missouri by the date of the conference. To access the conference, counsel
should call 888-363-4749 and use access code 5421540#. Members of the press and public may call the
same number, but will not be permitted to speak during the conference. The parties are reminded to
follow the procedures for teleconferences described in the Court's Emergency Individual Rules and
Practices in Light of COVID-19, which are available at https://nysd.uscourts.gov/hon-jesse-m-furman.
Among other things, those procedures require counsel to provide advance notice of who will participate
in the conference and the telephone numbers they will use to participate.

The Clerk of Court is directed to terminate:
 • 14-MD-2543, ECF No. 8462
 • 14-MD-2543, ECF No. 8472
 • 20-CV-3732, ECF No. 44
 • 20-CV-3732, ECF No. 50

SO ORDERED.



                              April 9, 2021
